Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakao (US 4261047).
With regard to claim 1 Nakao discloses a corrector (5) designed to be incorporated into a correction mechanism (5; figure 1) for a function of a movement for a timepiece (title), said corrector (5) having 
a flexible transmission end (5b) for a movement (3), said flexible end having an elastic member (5b) designed to be deformed in first and second directions of deformation (figure 1) that are opposite one another, said elastic member being designed to stop against a bearing zone (5a) of 

With regard to claim 2 Nakao discloses the corrector according to claim 1, wherein the elastic member (5b) can be deformed in first and second directions of deformation (figure 1) that are substantially parallel or parallel to the first and second directions of movement (figure 1) of the corrector (5).

With regard to claim 3 Nakao discloses the corrector according to claim 1, wherein said elastic member (5a) has a first contact zone (5a) defined on an outer surface of said elastic member (5a) that is designed to transmit a movement (against 3 figure 1) to a clockwork part (3) of the correction mechanism (figure 1) when the corrector (5) is driven by a movement in a first direction of movement (the raised portion of 6, 5b does not drive when 5a is against region 6a of 6).

With regard to claim 4 Nakao discloses the corrector according to claim 1, wherein said elastic member (5a) has a second contact zone (inside of 5b) defined on an inner surface of said elastic member (5b) that is designed to stop against a bearing zone (5a) on a rigid portion (5a) of said corrector (5) when this elastic member is stressed (figure 1)

With regard to claim 5 Nakao discloses the corrector according to claim 1, wherein said elastic member (5b) is linked mechanically to a first portion (5) of the corrector (5) only at the linking end (figure 1) thereof.



With regard to claim 7 Nakao discloses the corrector according to claim 1, comprising a mounting zone (5c) traversed by an axis of rotation (at 5c) about which wherein the corrector (5) is able to move in first and second directions of movement (figure 1).

With regard to claim 8 Nakao discloses a correction mechanism (5) for a function of a movement for a timepiece (title), comprising a corrector (5) according claim 1, and at least one clockwork part (2, 3, figure 1), wherein said clockwork part (2, 3, 6) can be driven by a movement by cooperating with a flexible transmission end (5a) of a movement of the corrector (5).

With regard to claim 9 Nakao discloses the correction mechanism (5) according to the claim 8, comprising a jumper (engagement region of 5a) that is able to hold the clockwork part (3) in an indexed position (figure 1).

With regard to claim 10 Nakao discloses a movement for a timepiece (title) comprising at least one correction mechanism (5) according to claim 8.

With regard to claim 11 Nakao discloses a timepiece comprising a movement (title} according to claim 10.



With regard to claim 13 Nakao discloses the correction mechanism according claim 8, wherein said function is a display function (date display – title).

With regard to claim 14 Nakao discloses the correction mechanism according claim 8, wherein said clockwork part is a gear wheel (3 figure 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






3-12-21
/SEAN KAYES/Primary Examiner, Art Unit 2844